DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “near future” in claims 3, 13, and 19 is a relative term which renders the claim indefinite. The term “near future” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner recommends removing the word “near” from the claim language or defining a time-scale within the claim to indicate what constitutes the “near future”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 11, 13, 16-17, and 20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Chopra et al. (US 2019/0212934 A1).
Regarding Claim 1, the art teaches:	
An apparatus comprising:	
 a non-volatile memory (NVM); a host command queue that lists pending host read and host write commands to transfer data between the NVM and a host;  a write cache which temporarily stores write data sets pending transfer to the NVM responsive to execution of the associated host write commands in the host command queue; 	 - [Chopra Fig. 1A-C, [0043]-[0045] shows persistent storage that includes buffers for holding pending client request data.]
a collision prediction circuit configured to predict a rate of future collisions between the pending host read commands in the host command queue;  - [Chopra [0044] and [0057] shows that the gateway may perform collision rate estimation between pending client requests and fingerprints already stored in the library.]
and a storage manager configured to operate in a first mode to direct storage of the write data sets from the write cache to a first target location responsive to the rate of future collisions being at a first level, and to operation in a second mode to direct storage of the write data sets from the write cache to a different, second target location responsive to the rate of future collisions being at a different, second level. - [Chopra Fig. 4A-E, [0086]-[0094] and [0101]-[0104] shows that the system uses the estimated collision rate to set a quality of storage service and, based on the results chooses which storage locations to store the data into (i.e. a first level targets a first location and a second level targets a second location different form the first.]
	
Claim 11 presents an SSD consistent with the claimed apparatus of claim 1 and as such is rejected in the same manner.	

Claims 16 and 17 present a method in accordance with the apparatus of claim 1 and as such is rejected in the same manner.	
	
Regarding Claims 3 and 13, the art teaches:	
 wherein the rate of future collisions is based on predicted requests, in the near future, for the write data sets.	 - [Chopra [0087]-[0088] where the system is estimating the collision rate which will occur.]
	
Regarding Claims 7 and 20, the art teaches:	
 wherein the NVM comprises a NAND flash memory of a solid-state drive (SSD).	 - [Chopra [0039], [0053], [0061] the persistent storage may be a solid state drive or a disk drive.]
		
Regarding Claim 8, the art teaches:	
wherein the NVM comprises a rotatable data recording medium. - [Chopra [0039], [0053], [0061] the persistent storage may be a solid state drive or a disk drive.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 2019/0212934 A1) in view of Talagala et al. (US 2013/0185475 A1)
Regarding Claims 2 and 12, Chopra teaches a collision management storage system that estimates future performance, but does not discuss utilizing historical data for collision prediction (see Chopra [0087]-[0088]), however Talagala teaches:	
wherein the rate of future collisions is based on history data from previous commands issued by the host.- [Talagala [0013], [0202], and [0262] disclose the use of access request history and characteristics to make predictions for modifying data storage configuration.  See also Fig. 16-20 and corresponding paragraphs.]
Both Chopra and Talagala represent work in storage management and optimization.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chopra in view of Talagala as it represents a combination of known prior art elements according to known methods (the collision prediction system of Chopra utilizing historical data for prediction calculations) to yield the predictable results of further improving the accuracy of the estimations by accounting for pervious periods of unanticipated access behavior. The reasons for obviousness for claims 3-4, 13-14, and 19 are the same as those applied for claims 2 and 12 above.	
	
Regarding Claims 3 and 13, the art teaches:	
 wherein the rate of future collisions is based on predicted requests, in the near future, for the write data sets.	 - [Chopra [0087]-[0088] and Talagala [0013], [0202], and [0262] as applied above.]
		
Regarding Claims 4 and 14, the art teaches:	
 wherein the rate of future collisions is further based on pending background read requests in a background command queue. - [Chopra [0087]-[0088] and Talagala [0013], [0202], and [0262] as applied above. ]
	
Regarding Claim 19, the Markush group of limitations presented in the claim correspond to the elements presented in claims 2-4 and 12-14.  As such they are rejected in the same manner discussed above.	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 2019/0212934 A1) in view of Vanaraj et al. (US 2016/0299724 A1).
Regarding Claim 5, Chopra teaches a collision prediction system in accordance with the antecedent claims, but is silent on the structural arrangement of the storage device; however Vanaraj [0123] teaches that stripe-based garbage collection arrangements may be utilized for storage devices (dividing them into a plurality of separately allocated and erased units. It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to implement the garbage collection unit arrangement of Vanaraj with the storage devices of Chopra to improve the efficiency of wear leveling management.

Allowable Subject Matter
Claims 6, 9-10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 18 disclose “wherein the first target location in the NVM comprises a first GCU and the second target location in the NVM comprises a second GCU, the first and second GCUs arranged on different combinations of semiconductor dies and corresponding channels.”
Claims 9 and 20  disclose “wherein the collision prediction circuit comprises a resource manager configured to identify resources required for each of the sets of writeback data in the write queue, a history tracker that maintains, as a data structure in a memory, history data associated with recent host commands, a predictor circuit that generates an estimated read collision rate responsive to the resource manager and the history tracker, and an observer circuit which subsequently examines a rate at which read collisions occur during subsequent accesses of the sets of writeback data written to the NVM.”
Claim 10 discloses “wherein only a single set of each set of writeback data are written to the NVM.”
The closest identified prior art, Chopra in view of Talagala, fails to disclose the above identified limitations.  A search failed to identify a teaching, alone or in combination to overcome the deficiencies in a manner which would anticipate or render the claimed invention obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138